Name: Commission Regulation (EU) NoÃ 820/2010 of 16Ã September 2010 fixing the maximum reduction in the duty on sorghum imported under the invitation to tender issued in Regulation (EU) NoÃ 464/2010
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product;  Europe;  trade policy;  trade;  EU finance;  cooperation policy
 Date Published: nan

 17.9.2010 EN Official Journal of the European Union L 245/33 COMMISSION REGULATION (EU) No 820/2010 of 16 September 2010 fixing the maximum reduction in the duty on sorghum imported under the invitation to tender issued in Regulation (EU) No 464/2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) in conjunction with Article 4 thereof, Whereas: (1) An invitation to tender for the maximum reduction in the duty on sorghum imported into Spain from third countries was opened by Commission Regulation (EU) No 464/2010 (2). (2) Under Article 8 of Commission Regulation (EC) No 1296/2008 of 18 December 2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (3), the Commission, in accordance the procedure laid down in Article 195(2) of Regulation (EC) No 1234/2007, may decide to fix a maximum reduction in the import duty. In fixing this maximum the criteria provided for in Articles 7 and 8 of Regulation (EC) No 1296/2008 must be taken into account. (3) A contract is awarded to any tenderer whose tender is equal to or less than the maximum reduction in the duty. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For tenders lodged from 27 August to 16 September 2010 under the invitation to tender issued in Regulation (EU) No 464/2010, the maximum reduction in the duty on sorghum imported shall be EUR 6,49/t for a total maximum quantity of 44 000 t. Article 2 This Regulation shall enter into force on 17 September 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 129, 28.5.2010, p. 62. (3) OJ L 340, 19.12.2008, p. 57.